NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-APR-2020
                                            09:57 AM



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            M & W5 CORPORATION, Plaintiff-Appellee, v.
                 MARC L. WONG, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                     (CIVIL NO. 1RC19-1-281)


         ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the Proposed Stipulation for
Dismissal Without Prejudice of the Appeal Entered From Judgment
For Possession and Writ of Possession, Filed on Jan. 16, 2020,
and Proposed Orders, Filed Feb. 14, 2020 (Stipulation), filed
April 14, 2020, by Defendant-Appellant Marc L. Wong, the papers
in support, and the record, it appears that (1) the parties
stipulate to dismiss the appeal without prejudice and bear their
own attorneys' fees and costs on appeal; (2) the Stipulation is
dated and signed by counsel for all parties appearing in the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal; (3) the appeal has been docketed; and (4) dismissal is
authorized by Hawai#i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved in part and the appeal is dismissed.      The parties shall
bear their own attorneys' fees and costs on appeal.
          DATED:   Honolulu, Hawai#i, April 29, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2